DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 1-7 and 18-20 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) an optical assembly comprises an electro-optic element positioned on an opposite side of the reflective polarizer than the display, wherein the electro-optic element comprises an electrochromic polymer or network film substantially aligned with the second polarization of the light such that the electro-optic element is configured to substantially absorb the light of the second polarization when in the darkened state and substantially transmit light of the first polarization from the display; (claim 18) a method of forming a polarized electro-optic element comprises the steps of aligning an electrochromic monomer and a liquid crystal component; polymerizing at least the electrochromic monomer to synthesize an electrochromic polymer or network film; and wherein the electrochromic monomer is aligned with light of a predetermined polarization, and wherein the electrochromic polymer or network film is variably transmissive to the light 

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/TUYEN TRA/Primary Examiner, Art Unit 2872